PER CURIAM.
AFFIRMED. Although this suit involves a contract for legal services, the breach alleged was not of the service covenant, but rather was of the covenant to pay money for services rendered. Since the contract did not specify a place for payment, the general rule applies that the money was payable at the creditor’s residence, which in this case was Escambia County. See Sunshine Yacht Sales, Inc. v. Bob Anslow Yacht Sales, Inc., 669 So.2d 342 (Fla. 3d DCA 1996). Thus, the trial court did not abuse its discretion in denying appellant’s motion to dismiss the complaint for improper venue, because Escam-bia County was a proper venue selection.
AFFIRMED.
ERVIN, LAWRENCE and PADOVANO, JJ., CONCUR.